                Case 2:18-cv-01543-RAJ Document 24 Filed 11/05/18 Page 1 of 3




 1                                                        THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                   UNITED STATES DISTRICT COURT
14                                  WESTERN DISTRICT OF WASHINGTON
15                                            AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                   No. 2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                   CORPORATE DISCLOSURE
     v.                                              STATEMENT OF DEFENDANT
21
22                                                   MITSUBISHI AIRCRAFT CORPORATION
23   MITSUBISHI AIRCRAFT                             AMERICA, INC.
24   CORPORATION, MITSUBISHI
25   AIRCRAFT CORPORATION
26   AMERICA, INC., AEROSPACE
27   TESTING ENGINEERING &
28
29
     CERTIFICATION INC., MICHEL
30   KORWIN-SZYMANOWSKI, LAURUS
31   BASSON, MARC-ANTOINE
32   DELARCHE, CINDY DORNÉVAL,
33   KEITH AYRE, AND JOHN AND/OR
34   JANE DOES 1-88,
35
36                             Defendants.
37
38
39
40           Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule Western District of
41
42   Washington LCR 7.1, the parent company of Defendant Mitsubishi Aircraft Corporation
43
44   America, Inc. (MITAC-America) is Mitsubishi Aircraft Corporation (MITAC (Japan)). The only
45
46   publicly-traded company that owns more than 10% of parent company MITAC (Japan) is
47
48   Mitsubishi Heavy Industries, Ltd.
49
50
51
                                                                                    Perkins Coie LLP
     CORPORATE DISCLOSURE STATEMENT OF                                         1201 Third Avenue, Suite 4900
     DEFENDANT MITSUBISHI AIRCRAFT                                               Seattle, WA 98101-3099
     CORPORATION AMERICA, INC. (NO. 18-1543 RAJ)                                   Phone: 206.359.8000
     121153-0002/LEGAL141829311.1
                                                                                    Fax: 206.359.9000
                Case 2:18-cv-01543-RAJ Document 24 Filed 11/05/18 Page 2 of 3




 1
 2
 3   DATED this 5th day of November 2018.      By: s/Mary Z. Gaston
 4                                                 Mary Z. Gaston, WSBA No. 27258
 5                                                 Jerry A. Riedinger, WSBA No. 25828
 6                                                 Mack H. Shultz, WSBA No. 27190
 7
 8                                             Perkins Coie LLP
 9                                             1201 Third Avenue, Suite 4900
10                                             Seattle, WA 98101-3099
11                                             Telephone: 206.359.8000
12                                             Facsimile: 206.359.9000
13                                             E-mail: JRiedinger@perkinscoie.com
14                                             E-mail: MShultz@perkinscoie.com
15                                             E-mail: MGaston@perkinscoie.com
16
17                                             Attorneys for Defendant Mitsubishi Aircraft
18                                             Corporation America, Inc.
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                            Perkins Coie LLP
     CORPORATE DISCLOSURE STATEMENT OF                                 1201 Third Avenue, Suite 4900
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                           Seattle, WA 98101-3099
     AMERICA, INC. (NO. 18-1543 RAJ)– 2                                    Phone: 206.359.8000
     121153-0002/LEGAL141829311.1
                                                                            Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 24 Filed 11/05/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on November 5, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10   Dated this 5th day of November 2018               s/Mary Z. Gaston
11                                                     Mary Z. Gaston, WSBA No. 27258
12                                                     Perkins Coie LLP
13
                                                      1201 Third Avenue, Suite 4900
14
15
                                                      Seattle, WA 98101-3099
16                                                    Telephone: 206.359.8000
17                                                    Facsimile: 206.359.9000
18                                                    E-mail: mgaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
                                                                                  1201 Third Avenue, Suite 4900
     CERTIFICATE OF SERVICE                                                         Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     (NO. 2:18-CV-1543 RAJ)– 1                                                         Fax: 206.359.9000

     141756651.1
